Smith, J.
(dissenting) : The writer thinks that it is the clear policy of the law that taxes should be collected of the person to whom the property is assessed; that a personal-property tax levied becomes a personal debt; that the duty imposed upon the sheriff by section 9431 of the General Statutes of 1909 is mandatory; that the county treasurer was advised by the return made on the original tax warrant that the sheriff had not performed the duty imposed upon bim by statute; that the statute contemplates the taking of the prescribed steps to recover the tax from the taxpayer before resorting to property that has been sold and conveyed. As to all other questions in the case, I concur in the majority opinion. ■ But for the reason that the remedy against the taxpayer was not pursued the judgment should be reversed and a new trial awarded.
West, J., also dissents.